Notice of Pre-AIA  or AIA  Stat,
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent 6,069,097).
Regarding claims 1-4, 8-9 and 11-15, Suzuki et al. teach a stretch laminate a method for reducing  or eliminating fracturing of a nonwoven in a stretch laminate for use in hygiene products comprising an extensible non-elastic spunbond or spunmelt nonwoven laminated to an elastic film and the stretch laminate is stretched and activated. Suzuki et al. are silent regarding the claimed properties of the laminate and film. However, Suzuki et al. teach the elastic film is made of styrenic block copolymer weighing such a similar weight (US Patent 7,794,819 which his incorporated teaches weights 7-100gsm), such a similar thickness (US Patent 7,794,819 which his incorporated teaches thicknesses of about 70 micrometers which reads in the presently claimed range) as the film present claimed, the properties of the film claimed are necessarily inherent to the film of Suzuki et al. Suzuki et al. teach the film is sandwiched in between the spunbond or spunmelt nonwoven and a second nonwoven which are made of such similar materials as that of the present invention with such similar weights, the claimed properties of the laminate are necessarily inherent to the laminate of Suzuki et al. 
Regarding claims 6-7, Suzuki et al. teach such a similar film made of such similar materials of such a similar thickness with such a similar weight, the claimed film contribution of a peak load at failure is necessarily inherent to the film of Suzuki et al.  
Regarding claim 10, the amount of stretch activation as measured by applied strain is in the claimed range as taught by PG Pub. 2014/0378924 which is incorporated in Suzuki et al.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789